 At the outset, I wish to join
other Member States in congratulating you,
Mr. President, on your election as President of the
General Assembly at its fifty-ninth session. Given your
extensive experience and wisdom, I am confident that
you will successfully steer the course of this session,
which is important for the challenging world that we
live in today.
I commend the efforts and the contribution to the
United Nations of Mr. Julian Hunte as President of the
General Assembly at its fifty-eighth session, and I
express my appreciation to Secretary-General Kofi
Annan for his commitment, dedication and leadership
in working to further the realization of the objectives
and the mission of the United Nations in our
increasingly complex world.
Since 11 September 2001, the response to
terrorism at the global, regional and national levels has
been significant and massive. Nevertheless, despite the
progress we have made in our efforts, countries
throughout the world continue to suffer from terrorist
attacks that continue to kill innocent people. Therefore,
I believe that our response to this deadly threat to
humanity must be more comprehensive. However, I
also believe that, while we fight terrorism relentlessly,
we should do our best to understand its true root
causes. When we are able to do that, we can hope to
eliminate terrorism.
When the Millennium Development Goals were
launched in 2000, they held much hope for developing
countries, but so far there have been no meaningful
results. Poverty on many parts of the globe remains
one of the greatest challenges in the world today, with
more than 1.2 billion people surviving on less than $1
per day. Global poverty reduction is not the
responsibility of developing countries alone; it is also
the shared responsibility of the international
community, particularly the developed countries.
Perhaps it is time for more concrete actions rather than
mere declarations.
With regard to the Middle East conflict, I believe
that the international community should continue to
support the inalienable and sacred right of the
Palestinian people to an independent State. We should
also urge all parties involved to put an end to the
violence once and for all. All the parties must put aside
4

their hatred and their historical animosity. Both the
Palestinians and the Israelis must realize that they have
equal rights to coexist, living side by side in peace and
harmony for the sake of their own peoples and peace in
the region.
Concerning the situation in Iraq, I believe that the
current, unending violence there has not created an
environment conducive to national reconciliation and
peace. It is my view that the United Nations and the
international community must do everything possible
to restore peace, security and political stability to Iraq
so that the Iraqi people will have a chance to choose, in
a sovereign manner, their own leaders and their own
Government. I believe that democracy can never be
exported or imported; it is a state of mind and must be
learned.
With regard to the Taiwan issue, Cambodia is of
the view that it is a vital issue not only for China, but
also for the region as a whole. Cambodia, like other
members of the community of nations, has been
unequivocally supportive of a genuine “one-China”
policy, since we recognize the fact that Taiwan is an
integral part of China.
Every year in the General Assembly, most
members of this global institution have called for
reform of the United Nations, particularly of the
Security Council. Indeed, Cambodia is of the view that
reform of the Council is essential, not only for the
credibility of the Council itself, but for that of the
entire United Nations system as well. The reform of
the Security Council will undoubtedly reflect the
realities of the world today. In reforming the Council
by enlarging its membership, we will make it more
representative, more democratic and more efficient. In
that regard, Cambodia supports the candidacies of
Japan, Germany and India for permanent seats on the
Council. The number of non-permanent members
representing various parts of the world should also be
increased.
Cambodia wishes to appeal to all Member States
to support its candidacy for a non-permanent seat on
the Security Council for the period 2006-2007. Since
we joined the United Nations in 1955, Cambodia has
never held any position within it, although we have
always cooperated closely with the Organization.
With the formation of our new Government in
July this year, and with the adoption of our rectangular
strategy and our political programme, the Royal
Government of Cambodia has accorded top priority to
building good governance in order to carry out key
areas of reform and the four pillars of its rectangular
strategy for socio-economic development.
In conclusion, I believe that we need to ensure
that the Millennium Development Goals are followed
up and carried out in response to the hopes of the
billions of poor people who live in developing
countries. Moreover, I feel that poverty reduction
should remain a top priority to be addressed
collectively by the international community so that we
can close the gap between the haves and the have-nots.
In the light of the challenges that pose greater threats
to our world today than ever before — terrorism,
violence, conflict, poverty, epidemics of infectious
diseases, environmental degradation and many
others — I firmly believe that we need a stronger and
more efficient United Nations to address those
challenges in the most effective way possible. In that
regard, the Organization must be truly representative,
fully democratic and strongly committed to the cause
of humanity.